Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 1 of 10




                  EXHIBIT I
World Report 2021: Honduras | Human Rights Watch                          Page 1 of 9
         Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 2 of 10


                                                                                                                DONATE NOW




                           Honduras
                           Events of 2020
                                                               Honduran soldiers wearing facemasks guard the entrance to
                                                                 the city of San Pedro Sula during the coronavirus crisis on
                                                                                                             April 17, 2020.
                                                               © Seth Sidney Berry / SOPA Images/Sipa USA (Sipa via AP
                                                                                                              Images)




           Available In: English | Español




           Gangs                             Violent organized crime continues to disrupt Honduran
           Police Abuse                      society and push many people to leave the country.
                                             Journalists, environmental activists, lesbian, gay, bisexual,
           Criminal Justice System
                                             and transgender (LGBT) individuals, and people with
           Freedom of Expression,            disabilities are among the groups targeted for violence. The
           Association, and Assembly         government relies heavily on the military for public security.
           Attacks on Lawyers, Human
           Rights Defenders, and             Efforts to reform public-security institutions have stalled.
           Environmental Activists           Marred by corruption and abuse, the judiciary and police
           Sexual Orientation and Gender
                                             remain largely ineffective. In June 2020, a new criminal code
           Identity                          came into effect. It included provisions that appeared aimed
                                             at reducing penalties for politicians linked to organized
           Sexual and Reproductive Rights,
                                             crime, by lowering sentences for corruption and related
           Violence Against Women
                                             offenses. The new code also includes alternatives to
           Children’s Rights
                                             detention for low-level crimes, including partial prison
           People with Disabilities          sentences and penalties that allow for conditional release.
           Prison Conditions                 Impunity for human rights abuses, violent crime, and
                                             corruption remains the norm, even as the prison population
           Migrants, Refugees, and
                                             has mushroomed.
           Internally Displaced People

           Key International Actors
           Keynote                           Security forces committed abuses while enforcing a
                                             nationwide Covid-19 lockdown that President Juan Orlando
                                             Hernández imposed in March. An audit of government
                                             purchases of medical supplies to fight Covid-19 revealed
                                             supplies worth tens of millions of dollars had gone missing.
                                             Prisons saw significant Covid-19 outbreaks.

                                             Gangs
                                             Gang violence is widespread in and around urban areas.
                                             Estimates of the number of active gang members range from
                                             5,000 to 40,000.




https://www.hrw.org/world-report/2021/country-chapters/honduras                                                           3/16/2021
World Report 2021: Honduras | Human Rights Watch                          Page 2 of 9
         Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 3 of 10


                                                                                                   DONATE NOW
                                              Gangs exercise territorial control over neighborhoods and
           Biden’s Challenge: Redeeming a
           US Role for Human Rights           extort residents throughout the country. They forcibly recruit
                                              children and sexually abuse women, girls, and LGBT people.
                     Kenneth Roth             Gangs kill, disappear, rape, or displace those who resist.
                     Executive Director

                                              Gangs, particularly the Mara Salvatrucha (MS-13) and the
           Essays                             18th Street Gang (Barrio 18), are considered to be largely
                                              responsible for Honduras’ murder rate, and are infamous for
                                              extortion and drug peddling.

                                              Historically, governments have responded with iron-fist
                                              security strategies to combat organized crime, enacting
                                              tougher legislation and increasing police presence and mass
                                              detentions. In 2018, the government created a special force
                                              to fight gangs (Fuerza Nacional Anti Maras y pandillas).
                                              Members include officers from the police, the military, and
                                              the Attorney’s General Office.

           Addressing the Climate Crisis in   Abuses by security forces, including alleged collusion with
           Times of Pandemic                  criminal organizations, and weak state institutions, have
           As More Climate Chaos Looms,
           Slashing Fossil Fuels Is Key       contributed to the persistence of gang violence.

                                              Police Abuse
                                              Excessive use of force by police and deployment of the
                                              military in public security operations continued in 2020.

                                              The media and nongovernmental organizations (NGOs)
                                              reported several cases of abusive police enforcement of the
                                              Covid-19 lockdown. In April, Public Order Military Police
                                              (PMOP) officers severely beat three brothers and shot two of
                                              them—one fatally—for allegedly violating a curfew in El
                                              Paraíso in order to sell bread.
           From Flight Logs to
           Homeschooling, Human Rights
                                              In June, police detained and beat bus drivers who were
           Watch Grapples with Covid’s
           Challenges                         allegedly protesting not being able to work due to lockdown
                                              restrictions.

                                              Criminal Justice System
                                              The criminal justice system regularly fails to hold those
                                              responsible for homicides to account.

                                              Judges continue to face interference, including political
                                              pressure, threats, and harassment, from the executive
                                              branch, private actors with connections to government, and
                                              organized crime. Prosecutors and whistleblowers have
                                              received death threats. The Supreme Court, particularly its
           As Online Gender-Based             president, exerts excessive control over the appointment and
           Violence Booms, Governments
           Drag Their Feet
                                              removal of judges, the Inter-American Commission on
                                              Human Rights reported in 2019, and career instability limits
                                              judges’ independence




https://www.hrw.org/world-report/2021/country-chapters/honduras                                             3/16/2021
World Report 2021: Honduras | Human Rights Watch                          Page 3 of 9
         Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 4 of 10


                                                                                                  DONATE NOW
                                            In January 2020, the government shut down the Mission to
                                            Support the Fight against Corruption and Impunity in
                                            Honduras (MACCIH). Established in 2016 by the
                                            government and the Organization of American States (OAS),
                                            the MACCIH contributed to the prosecution of 133 people,
                                            including congresspeople and senior officials, 14 of whom
                                            faced criminal trials.

                                            Freedom of Expression,
           Lockdown in Chains
                                            Association, and Assembly
                                            In March 2020, the government declared a state of
                                            emergency in response to the pandemic, imposing a
                                            lockdown and restricting movement and freedom of
                                            expression. Following domestic and international criticism,
                                            the government backtracked and a week later re-established
                                            constitutional free speech guarantees.

                                            Individuals and state agents continute to threaten and attack
                                            journalists, press freedom groups report. At least 86
                                            journalists were killed from 2001 through July 2020, the
           The Other Pandemic: Fighting     Honduran College of Journalists reported, and 92 percent of
           Inequality as We Beat Back       those killings remain unpunished.
           Covid
                                            In July, police arrested two men in connection to the 2020
                                            killings of 45 TV reporter Germán Vallecillo Jr. and his
                                            cameraman, Jorge Posas, in La Ceiba. Investigations were
                                            underway at time of writing. In September, two men shot
                                            and killed journalist Luis Alonzo Almendares in Comayagua.
                                            Almendares had repeatedly received death threats since 2017
                                            in relation to his reporting.

                                            The new criminal code decriminalized defamation, but
                                            retains other “crimes of honor”—including insult and
                                            slander—which have been used to prosecute journalists in
           Poverty, Pandemic, Police        the past. The code also includes poorly constructed
           Violence: Ongoing Crises         provisions that could lead to violations of the rights to
           Demand the US Address
                                            assemble and protest and an overly broad definition of
           Pervasive Racism
                                            “association to engage in terrorism,” which could be used to
                                            criminalize and disproportionately punish behaviors that fall
                                            far short of what most reasonable observers would consider
                                            terrorism.

                                            Radio Globo director David Romero, convicted of defamation
                                            in 2016, died in prison from Covid-19 in July. The Supreme
                                            Court had upheld Romero’s 10-year sentence in January
                                            2020.




           Rethinking Asylum on a Warming




https://www.hrw.org/world-report/2021/country-chapters/honduras                                          3/16/2021
World Report 2021: Honduras | Human Rights Watch                          Page 4 of 9
         Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 5 of 10


                                                                                                 DONATE NOW
                                          Attacks on Lawyers, Human Rights
                                          Defenders, and Environmental
                                          Activists
                                          The UN special rapporteur on the situation of human rights
                                          defenders called Honduras one of the most dangerous
                                          countries for human rights defenders in Latin
                                          America. Activists say the government’s Mechanism for the
                                          Protection of Journalists, Human Rights Defenders and
                                          Operators of Justice, created in 2015, lacks uniform criteria
                                          and is ineffective.

                                          Marvin Damián Castro Molina, who, as part of the
                                          Coordination of the Southern Social Environmental
                                          Movement for Life, fought mining, agro-industry, and
                                          hydroelectric projects, was abducted and found dead in
                                          Choluteca in July 2020. The government had granted him
                                          protective measures in January 2019.

                                          Iris Argentina Álvarez of the Cerro Escondido peasant
                                          cooperative, which has been working to recover land
                                          currently owned by a sugar company, was killed and three
                                          people were injured during a violent and allegedly illegal
                                          eviction in Choluteca in April 2020. Police were allegedly in
                                          the area when private security forces opened fired against
                                          several families but did not help the victims, witnesses told
                                          the press. Two private security officers were charged.


                                          In July 2020, gunmen in police uniforms abducted five
                                          indigenous Garifuna men in Triunfo de la Cruz, where
                                          communities are claiming ancestral land from drug
                                          traffickers and developers. The men remained missing at
                                          time of writing.

                                          After irregularities and delays, the trial of David Castillo, one
                                          of the men accused of planning the 2016 killing of
                                          environmental activist Berta Cáceres, began in September
                                          2020. In October, the Civic Council of Popular and
                                          Indigenous Organizations of Honduras (COPINH), of which
                                          Cáceres was president, complained of continued delays and a
                                          lack of transparency in the case.

                                          Sexual Orientation and Gender
                                          Identity
                                          LGBT people in Honduras are frequently the targets of
                                          violence and discrimination, according to Human Rights
                                          Watch research. They face violence from gangs, the national
                                          civil police and the military police, members of the public,
                                          and their own families, as well as extortion by gangs and
                                          discrimination in schools and in the workplace




https://www.hrw.org/world-report/2021/country-chapters/honduras                                           3/16/2021
World Report 2021: Honduras | Human Rights Watch                          Page 5 of 9
         Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 6 of 10


                                                                                                DONATE NOW
                                          Violence against LGBT individuals forces many to leave their
                                          homes, fleeing internally or leaving the country to seek
                                          asylum. Although there is a law that provides higher
                                          penalties for bias-based crimes, including on the grounds of
                                          sexual orientation and gender identity, the Attorney
                                          General’s office told Human Rights Watch in September
                                          2020 that no one has been convicted under the law.

                                          In November 2020, the Inter-American Court of Human
                                          Rights heard the case of Vicky Hernández, a trans woman
                                          allegedly extrajudicially executed in 2009. In December
                                          2018, the Inter-American Commission on Human Rights
                                          found Honduras responsible for failing to investigate
                                          Hernández’s death. It submitted the case to the court in April
                                          2019 due to Honduras’ lack of compliance with its
                                          recommendations, such as introducing comprehensive
                                          policies to map and prevent anti-LGBT violence and
                                          designing training programs on anti-LGBT violence for state
                                          security bodies.

                                           A law prohibiting same-sex couples from adopting
                                          children took effect in 2019.

                                          Sexual and Reproductive Rights,
                                          Violence Against Women
                                          Women in Honduras face high levels of gender-based
                                          violence. The country has the second-highest rate of
                                          femicide—defined as the killing of a woman by a man
                                          because of her gender—in Latin America, the UN Economic
                                          Commission for Latin America and the Caribbean reports. In
                                          2013, Honduras reformed the penal code to recognize
                                          femicide as a crime.

                                          A woman is killed every 23 hours on average, the National
                                          Autonomous University of Honduras’ Violence Observatory
                                          reports. In 2018, the last year for which statistics are
                                          available, 60 percent of perpetrators were domestic partners.

                                          Abortion is illegal in Honduras in all circumstances.
                                          Women and girls who terminate pregnancies face prison
                                          sentences of up to six years. The law also sanctions abortion
                                          providers.

                                          The government bans emergency contraception, known as
                                          the “morning after pill,” which can prevent pregnancy after
                                          rape, unprotected sex, or contraceptive failure.

                                          Children’s Rights
                                          The government neither comprehensively protects the rights




https://www.hrw.org/world-report/2021/country-chapters/honduras                                         3/16/2021
World Report 2021: Honduras | Human Rights Watch                          Page 6 of 9
         Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 7 of 10


                                                                                               DONATE NOW
                                          access to basic services such as education and healthcare, the
                                          IACHR reported in 2019. Despite recent educational
                                          advances, around a third of children aged 3-17 did not attend
                                          school in 2018, according to the most recent survey by the
                                          National Statistics Institute.

                                          The Covid-19 pandemic has further limited access to
                                          education for many children. Schools were closed from
                                          March onward due to the Covid-19 pandemic. Classes were
                                          broadcast on television, radio, and online, in some cases with
                                          assignments sent via Whatsapp. Just 18 percent of
                                          Hondurans have internet access in their homes and a quarter
                                          of homes in rural areas don’t have electricity. Most who can
                                          access the internet do so on their phones. A study published
                                          in April reported that nearly half of teachers in rural areas
                                          had not been able to contact the majority of their students.

                                          A quarter of women and girls become pregnant before
                                          turning 18—the second-highest rate in Latin America. Half of
                                          underage pregnancies result from rape.

                                          Between 2005 and 2019, 34 percent of women who were 20-
                                          24 years old had married when they were 15-19, the UN
                                          Population Fund reported in 2020.

                                          Of 25,000 gang members in 2012, nearly a fifth were
                                          children, UNICEF estimated. Since 2012, the Honduran
                                          police have implemented a program sponsored by the US
                                          Department of State called Gang Resistance Education and
                                          Training (GREAT) which aims to discourage youth crime and
                                          gang recruitment. There is limited data on the effectiveness
                                          of the program in Honduras.

                                          People with Disabilities
                                          Public buildings, transportation, and information and
                                          communication services open to the public are not fully
                                          accessible to people with disabilities. Some are deprived of
                                          full legal capacity and are institutionalized in different
                                          settings, including psychiatric hospitals. Often, people with
                                          disabilities are threatened and subjected to extortion by
                                          criminal gangs.

                                          Prison Conditions
                                          Honduras’s prison population has doubled over the past
                                          decade, partly due to a 2013 reform that greatly expanded
                                          the use of mandatory pre-trial detention. As of August 2020,
                                          more than 21,000 people were detained in prisons with
                                          capacity for just under 11,000. More than half of detained
                                          men and two-thirds of detained women were in pretrial




https://www.hrw.org/world-report/2021/country-chapters/honduras                                           3/16/2021
World Report 2021: Honduras | Human Rights Watch                          Page 7 of 9
         Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 8 of 10


                                                                                                DONATE NOW
                                          Overcrowding, inadequate nutrition, poor sanitation,
                                          beatings, intra-gang violence, and detainee killings are
                                          endemic in prisons.

                                          After a 2019 wave of gang violence that killed 37 detainees,
                                          President Hernández declared a state of emergency and put
                                          prisons under military control. Between December 2019,
                                          when prisons were placed under military control, and
                                          September 2020, 54 people died in eight prison incidents,
                                          the IACHR and OHCHR report.

                                          To reduce overcrowding in response to the pandemic, the
                                          legislature approved alternatives to pretrial detention in
                                          June and judges released more than 1,600 people. As of
                                          August, prisons had reported 1,700 confirmed Covid-19 cases
                                          and 38 deaths. In September, the OHCHR and IACHR
                                          expressed concern regarding the continued spread of the
                                          virus in prisons.

                                          The new criminal code that came into effect in June 2020
                                          includes new alternative sanctions to detention for some
                                          minor crimes that could help reduce the prison population.

                                          Migrants, Refugees, and Internally
                                          Displaced People
                                          Every year, more than 100,000 Hondurans are internally
                                          displaced, migrate, seek protection abroad, or are deported
                                          back to Honduras. The groups most likely to be internally
                                          displaced or leave the country are children subjected to
                                          forced gang recruitment, professionals and business owners
                                          who face extortion, domestic violence survivors, and LGBT
                                          people and members of ethnic minorities who face violence
                                          and discrimination.

                                          Around 191,000 people were internally displaced between
                                          2004 and 2018, the Honduran government reported, and
                                          more than 75,000 Hondurans sought asylum abroad in 2017.
                                          The government has set up roadblocks, deployed security
                                          forces, and used violence to prevent people from leaving the
                                          country.

                                          Almost 110,000 Hondurans were returned in 2019, mostly
                                          from Mexico. Since 2017, the government has operated
                                          centers to support returned migrants. Support focuses
                                          primarily on reintegration into the labor market, rather than
                                          assistance for people who fled seeking international
                                          protection.

                                          Key International Actors



https://www.hrw.org/world-report/2021/country-chapters/honduras                                        3/16/2021
World Report 2021: Honduras | Human Rights Watch                          Page 8 of 9
         Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 9 of 10


                                                                                             DONATE NOW
                                          Honduras and the US signed an “asylum cooperative
                                          agreement” in 2019, whereby Honduras agreed to
                                          receive non-Honduran asylum-seekers transferred by the
                                          US. As of September 2020, the US had yet to begin deporting
                                          any third country nationals to Honduras under the
                                          agreement.

                                          The IACHR expressed concern in 2019 regarding the “critical
                                          levels of impunity and inadequate and insufficient attention
                                          to victims” of human rights violations. In February 2020, it
                                          called on El Salvador, Guatemala, Honduras, and Mexico to
                                          protect the rights of migrants and refugees to leave their
                                          country of origin, noting that asylum applications from
                                          Central America and Mexico grew 50-fold from 2012 to 2018.
                                          Also in February, the OAS special rapporteur on freedom of
                                          expression called on Honduras to decriminalize defamation
                                          and to properly investigate killings of journalists.

                                          In January 2020, the OHCHR released a report saying that
                                          the armed forces and military police had used
                                          excessive—even lethal—force in response to the protests that
                                          followed the 2017 election. It also documented widespread
                                          mistreatment of people detained and arrested during the
                                          protests. In April, the office expressed concern regarding
                                          accusations of excesive use of force by state security agents
                                          enforcing the government’s Covid-19 restrictions.

                                          In June, the OHCHR and IACHR jointly expressed concern
                                          that the new penal code disproportionately restricts
                                          freedoms of speech, press, and association and fails to
                                          criminalize torture committed by third parties acting on
                                          behalf of state agents.

                                          Honduras has endorsed the World Health
                                          Organization’s Solidarity Call to Action for the Covid-19
                                          Technology Access Pool, an initiative to “realize equitable
                                          global access to COVID-19 health technologies through
                                          pooling of knowledge, intellectual property and data.”




https://www.hrw.org/world-report/2021/country-chapters/honduras                                         3/16/2021
World Report 2021: Honduras | Human Rights Watch                          Page 9 of 9
         Case 1:15-cr-00379-PKC Document 269-9 Filed 03/16/21 Page 10 of 10


                                                                                                                                      DONATE NOW




                                                                                                              Choose                   




Protecting Rights, Saving Lives
Human Rights Watch defends the rights of people in 90 countries worldwide, spotlighting abuses and bringing perpetrators to justice


         DONATE NOW




   Get Updates On Rights Issues From Around The Globe                                                   Connect With Us
    Enter an email address     Sign Up




   Contact Us   Corrections   Privacy Policy   Permissions   Blackbaud Security Incident                © 2021 Human Rights Watch

   Human Rights Watch | 350 Fifth Avenue, 34th Floor | New York, NY 10118-3299 USA | t 1.212.290.4700

   Human Rights Watch is a 501(C)(3) nonprofit registered in the US under EIN: XX-XXXXXXX




https://www.hrw.org/world-report/2021/country-chapters/honduras                                                                            3/16/2021
